UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1513


DENNIS CROFT,

                Plaintiff - Appellant,

          v.

CITY OF ROANOKE, VIRGINIA,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:11-cv-00277-GEC-RSB)


Submitted:   December 27, 2012             Decided:   January 24, 2013


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Loeschen, JOHN M. LOESCHEN LAW OFFICES, Roanoke,
Virginia, for Appellant.  Timothy Ross Spencer, OFFICE OF THE
CITY ATTORNEY FOR THE CITY OF ROANOKE, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dennis     Croft,   a   former    captain       with   the   City    of

Roanoke Fire/EMS Department, appeals the district court’s order

granting the City of Roanoke’s motion for summary judgment and

dismissing    his    employment    discrimination     complaint.        We     have

reviewed the record and find no reversible error.                   Accordingly,

we affirm the judgment for the reasons stated by the district

court in its memorandum opinion.            See Croft v. City of Roanoke,

Va., No. 7:11-cv-00277-GEC-RSB (W.D. Va. Mar. 22, 2012).                        We

dispense     with    oral   argument   because       the    facts    and     legal

contentions    are    adequately    presented   in    the    materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2